DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 8/12/2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8, 12, 15, 21, 24, 28, 34, 36, 37, 39, 42, 45, 53, 56, and 76--85 are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al ((2012) Methotrexate: a detailed review on drug delivery and clinical aspects, Expert Opinion on Drug Delivery, 9:2, 151-169, DOI: 10.1517/17425247.2012.642362).
Kahn et al teaches liposomal MTX was well known in the art as an improved delivery means where the t1/2 and AUC are greatly improved over MTX alone (Sec 2.1, first ¶). Further, Khan teaches MTX was known to be gamma linked with amino acids, such as aspartate, where the charged liposomal gamma linked MTX was found to be more efficient for in vitro drug delivery (sec 2.3.2 Liposomes, first ¶). The liposomes are mad from phospholipids and cholesterol, forming bilayers (Sec 2.2.2 Liposomes, first ¶). Kahn notes that using targeted liposomes were well known to improve the uptake of MTX by desired cells (pg 155, right column, first full ¶). Targeting was achieved using antigen targeting systems (pg 155, last ¶).
Kahn et al does not disclose the use of polyglutamate as the linked amino acid, the specifics about how many MTX compounds to link, of the specifics of the targeting moiety.
It would have been obvious to one of ordinary skill it the art, when reading Khan to recognize that linking MTX to a poly amino acids, such as polyglutamate, would have been an obvious variant of linking MTX to an amino acid, such as aspartate. Further, when developing the liposome, it would have been obvious to optimize the liposome by varying the number of MTX molecules loaded onto the polyglutamate, which would then define the size of the liposome. The physical properties of the liposome would be optimized to carry the load, such as pH, charge, etc.

Claims 10, 11, 17, 21, 23, 29, 27, 41, 46, 48, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al ((2012) Methotrexate: a detailed review on drug delivery and clinical aspects, Expert Opinion on Drug Delivery, 9:2, 151-169, DOI: 10.1517/17425247.2012.642362) over Hong et al (US2007/0116753).
Kahn et al is discussed above but does not teach the instantly claimed liposomal formulations, the buffering systems, or use of PEG in the liposome.
Hong et al teaches liposomes for a variety of actives, including methotrexate (¶ 86). pH buffers include citrates (¶ 115) and common polyols to add to the liposomes include trehalose (¶ 77). The liposomes may include PEGulated compounds with molecular weights from 250 to 20,000, cholesterol, lecithin, etc (¶ 99). Liposomes may be modified to include targeting moieties (¶ 94).
It would have been obvious to one of ordinary skill in the art to use the teaching of Kahn et al and to modify the liposome carrier based what was known to the skilled artisan, as taught by Hong et al.

Obvious-Type Double Patenting
Claims 8,10-12,15,17,21,23-24,27-29,34,36-37,39,41-42,45-46,48,50,53,56 and 76-85 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/324,823 (reference application). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicants request this rejection be held in abeyance until allowable matter is identified, therefore this rejection is maintained for reasons of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J PACKARD whose telephone number is (571)270-3440. The examiner can normally be reached Mon and Wed-Fri (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN J PACKARD/               Primary Examiner, Art Unit 1612